EXHIBIT 10.1 WIN GLOBAL MARKETS, INC. THE 2 AS AMENDED AS OF SEPTEMBER 13, 2012 TABLE OF CONTENTS 1. PURPOSE OF THE PLAN3 2. DEFINITIONS3 3. ADMINISTRATION OF THE PLAN5 4. DESIGNATION OF PARTICIPANTS6 5. SHARES RESERVED FOR THE PLAN6 6. PURCHASE PRICE7 7. ADJUSTMENTS7 8. TERM AND EXERCISE OF OPTIONS9 9. VESTING OF OPTIONS10 10 PUCHASE FOR INVESTMENT 10 11 DIVIDENDS12 12 RESTRICTIONS ON ASSIGNABILITY AND SALE OF OPTIONS12 13 EFFECTIVE DATE AND DURATION OF THE PLAN12 14 AMENDMENTS OR TERMINATION13 15 GOVERNMENT REGULATIONS14 16 CONTINUANCE OF EMPLOYMENT13 17 GOVERNING LAW AND JURISDICTION13 18 TAX CONSEQUENCES14 19 NON-EXCLUSIVITY OF THE PLAN14 20 MULTIPLE AGREEMENTS14 21 RULES PARTICULAR TO SPECIFIC COUNTRIES14 2 This plan, as amended from time to time, shall be known as the Win Global
